FILED
                             NOT FOR PUBLICATION                             FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HARISH CHANDER,                                   No. 09-70981

               Petitioner,                        Agency No. A097-604-880

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Harish Chander, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

       Substantial evidence supports the BIA’s conclusion that the Singh brothers

did not harm Chander on account of his imputed or actual political opinion,

ethnicity, or religion, nor was Chander detained on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010) (harassment was

motivated by personal reasons and was not on account of a protected ground). In

addition, the record does not compel the conclusion that Chander has a well-

founded fear of future persecution because he failed to demonstrate that it would

be unreasonable for him to relocate. See Kaiser v. Ashcroft, 390 F.3d 653, 659 (9th

Cir. 2004) (in the absence of past persecution, the burden is on the petitioner to

show that relocation would be unreasonable). Accordingly, Chander’s asylum

claim fails.

       Because Chander failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

       Finally, substantial evidence supports the BIA’s denial of CAT relief

because Chander failed to establish it is more likely than not that he will be


                                           2                                     09-70981
tortured if returned to India . See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.

2003) (to be eligible for CAT relief, the petitioner must show he cannot relocate

within his country).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-70981